Exhibit 10.2

Execution Version

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) dated as of November 12, 2007, is made
by and between NewStar Financial, Inc., a Delaware corporation (the “Company”),
and the undersigned stockholder of the Company (the “Stockholder”).

RECITALS

A. Concurrently with the execution of this Agreement, the Company and certain
investors are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof providing for the issuance of shares of
the Company’s common stock, $0.01 par value per share (the “Common Stock”) to
the investors (the “Investors”) named therein (the “Offering”).

B. That the Offering is subject, in certain respects, to the approval of the
holders of the Common Stock outstanding prior to the consummation of the
Offering under applicable Nasdaq Marketplace Rules.

C. The Stockholder is the record holder and beneficial owner of shares of Common
Stock of the Company as set forth on the signature page hereto (the “Shares”).

D. That the Company and the Stockholder agree, and the Stockholder is willing to
agree to vote all of the Shares, and any other shares of Common Stock of the
Company of which the Stockholder acquires beneficial ownership hereafter and
prior to the termination of this Agreement as provided for in Section 4 below
(together with the Shares, the “Subject Shares”), so as to facilitate
consummation of the Offering; provided, however, that notwithstanding the
foregoing no shares of Common Stock issued to the Stockholder pursuant to the
Offering shall be voted pursuant to this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties agree as follows:

1. Agreement to Retain Shares. The Stockholder agrees not to transfer (except as
may be specifically required by court order), sell, exchange, pledge or
otherwise dispose of or encumber any of the Subject Shares, or to make any offer
or agreement relating thereto, at any time before the termination of this
Agreement as provided for in Section 4 below; unless the party to whom the
Subject Shares are (or are to be) sold, exchanged, pledged or otherwise disposed
of or encumbered shall have executed an acknowledgement and ratification of this
Agreement in form and substance reasonably satisfactory to the Company and
agreed to be bound by the terms hereof and the Company is provided with prior
notice of any such transaction.

2. Agreement to Vote Subject Shares. At every meeting of the stockholders of the
Company with respect to any of the following, and at every adjournment thereof,
the Stockholder shall vote the Subject Shares (i) in favor of approval of the
Offering and any matter that could reasonably be expected to facilitate the
Offering and (ii) against approval of any proposal made in opposition to or
competition with the consummation of the Offering or which would prevent



--------------------------------------------------------------------------------

or delay the consummation of the Offering (each of the foregoing is hereinafter
referred to as an “Opposing Proposal”). The Stockholder agrees not to take any
actions contrary to the Stockholder’s obligations under this Agreement.

3. Representations, Warranties and Covenants of the Stockholder. The Stockholder
hereby represents, warrants and covenants to the Company as follows:

3.1 Ownership of Shares. The Stockholder (i) is the beneficial owner of the
Shares, free and clear of any liens, claims, options, charges or other
encumbrances and (ii) has full power and authority to make, enter into and carry
out the terms of this Agreement.

3.2 No Proxy Solicitations. The Stockholder will not (i) solicit proxies or
become a “participant” in a “solicitation” (as such terms are defined in
Regulation 14A under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) with respect to an Opposing Proposal or otherwise encourage or
assist any party in taking or planning any action that would compete with,
restrain or otherwise serve to interfere with or inhibit the timely consummation
of the Offering in accordance with the terms of the Purchase Agreement,
(ii) initiate a stockholders’ vote or action by consent of stockholders of the
Company with respect to an Opposing Proposal or (iii) become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes any action in support of an
Opposing Proposal.

4. Termination. This Agreement shall terminate and shall have no further force
or effect as of the earliest of (i) the consummation of the Offering and
(ii) the termination of the Purchase Agreement as to the Stockholder’s
obligations thereunder, if applicable, in accordance with its terms.

5. Miscellaneous.

5.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

5.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either party
without prior written consent of the other.

5.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

5.4 Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of the Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to the

 

- 2 -



--------------------------------------------------------------------------------

Company upon any such violation, the Company shall have the right to enforce
such covenants and agreements by specific performance, injunctive relief or by
any other means available to the Company at law or in equity.

5.5 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and sufficient if delivered in person, by cable,
telegram or facsimile, or sent by mail (registered or certified mail, postage
prepaid, return receipt requested) or overnight courier (prepaid) to the
respective parties as follows:

 

(a)    If to the Company, to:    NewStar Financial, Inc.    500 Boylston Street,
Suite 1600    Boston, MA 02116    Attention:    Chief Financial Officer   
Facsimile:    (617) 848-4300    with a copy (which shall not constitute notice)
to:    Edwards Angell Palmer & Dodge LLP    111 Huntington Avenue    Boston,
Massachusetts 02199    Attention:    George Ticknor, Esq.    Facsimile:    (617)
239-0100 (b)    if to the Stockholder:    To the address for notice set forth on
the    signature page hereof;

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt.

5.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York, without
regard to any conflicts of laws and principles thereof.

5.7 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

5.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

 

- 3 -



--------------------------------------------------------------------------------

5.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

[Remainder of this page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the date and year first above written.

 

NEWSTAR FINANCIAL, INC. By:  

 

Name:   Timothy J. Conway Title:   Chairman and Chief Executive Officer
STOCKHOLDER: [NAME]

 

By:   Name:   [·] Title:   [·] Stockholder’s Address for Notice:

 

 

 

SHARES:  

 

[Signature Page to Voting Agreement]